This was an action of debt on a bond in the penalty of six thousand dollars. There was an indorsement, the precise meaning of which could not well be understood.
F. S. Key objected, that there ought to have been an affidavit to show the precise amount claimed by the plaintiff, and moved for leave to appear for the defendant without special bail.
But THE COURT (nem. con) upon the authority of Smith v. Watson [Case No. 13,124], June, 1806, in this court, overruled the objection.
Mr. Key then moved the court to limit the amount of bail to a certain sum, and said he could produce an affidavit that the whole was not due.
But THE COURT refused, and also refused to receive persons resident in Baltimore as bail. The defendant was committed.